Case 6:08-cr-60003-SOH Document 122                Filed 06/04/20 Page 1 of 1 PageID #: 880



                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

UNITED STATES OF AMERICA                                                                PLAINTIFF

v.                                    Case No. 6:08-cr-60003

JEFFREY SCOTT RAND                                                                    DEFENDANT

and

ROVIG MINERALS, INC.
                                              ORDER

       The government has filed a Motion to Terminate Garnishment.             ECF No. 121.        The

government filed multiple Applications for Writ of Continuing Garnishment in this matter. The

garnishees are various ROVIG companies. 1 ROVIG Minerals, Inc., a garnishee, filed an Answer to

the writ stating that Defendant was no longer employed by ROVIG Minerals, Inc., and that it did not

have custody, control, or possession of any property belonging to Defendant. ECF No. 113. Further,

ROVIG Minerals, Inc., has filed for bankruptcy. Because it appears that the ROVIG companies are

related and that Defendant is no longer an employee, the government moves the Court to terminate the

Applications for Writ of Continuing Garnishment pertaining to these companies.

       A garnishment order may only be terminated by satisfaction of the debt, exhaustion of the

garnished property, or a court order quashing the writ of garnishment. 28 U.S.C. § 3205(c)(10).

Upon consideration, the Court finds that the Motion to Terminate Garnishment (ECF No. 121) should

be and hereby is GRANTED. Accordingly, the Applications for Writ of Garnishment (ECF Nos.

101, 102, 103, and 104) are TERMINATED.

       IT IS SO ORDERED, this 4th day of June, 2020.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge

These companies include ROVIG Minerals Global, LLC (ECF No. 101); ROVIG Minerals, Inc. (ECF No. 102);
1

ROVIG Minerals, LLC of MT (ECF NO. 103); and ROVIG Properties, LLC (ECF No. 104).
